Per Curiam: The appellee filed its bill in the Whiteside Circuit Court against the appellant, John Daly, and various other parties not joining in said appeal, to compel a conveyance of certain lots in the city of Sterling, alleged in the hill to have been purchased by said John Daly with funds furnished the Catholic Society, of which said Daly was the officiating priest. Daly answered the bill, and a hearing was had, when the court decreed that certain- of the lots were held in trust by said Daly, and that the other defendants who claimed an interest therein through him, had notice in law of the rights of the appellee therein, and that the defendants below execute a conveyance to the appellee for the same, and in default thereof the master in chancery execute the same. This decree was rendered on the 7th day of August, 1879, and from which this appeal is prosecuted. A freehold being involved in this case, this court has uo jurisdiction of the cause. The case falls within the opinion of this court, rendered in the cause of Lequatte v. Drury [ante 389] at this term. The appeal must be dismissed. Appeal dismissed.